Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 15 and 16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art (JP 3000819) discloses a measurement probe 100 comprising a micro-spring 101, stylus, 102, focus detection laser 103, probe unit 104, frequency stabilized HeNe laser 105, z-stage 106, and micro air slider 110 supported by micro-spring 101, wherein the probe measures a displacement amount of a spring 101 as a strain amount of spring 101 during scanning in an XY direction by a laser optical system.  However, the prior art fails to disclose or suggest, in combination with the other claimed elements, wherein the measurement probe further comprises a second movable portion that is connected to the first movable portion and is movable in a Z direction; a third movable portion that is internally provided with a space for accommodating the second movable portion, is connected to the second movable 10portion, and is movable in the Z direction; a first position measurer that measures a first position of the first movable portion in the Z direction; a second position measurer that measures a second position of the second movable portion in the Z direction; and 15a third position measurer that measures a third position of the third movable portion in the Z direction, wherein a first relative position is calculated based on the first position and the second position, a second relative position is calculated based on the first position and 20the third position, and (i) the first relative position of the second movable portion with respect to the first movable portion in the Z direction and (ii) the second relative position of the third movable portion with respect to the first movable portion in the Z direction are maintained constant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Examiner, Art Unit 2877